Citation Nr: 1331612	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  10-31 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his July 2010 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  However, in a September 2010 statement, the Veteran withdrew that request.

The Board notes that the Veteran submitted a timely notice of disagreement with the November 2009 denial of entitlement to service connection for hepatitis C.  In an April 2011 statement, the Veteran withdrew his appeal of that issue.  Therefore, that issue is not on appeal.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that the Veteran was afforded a VA examination in August 2011.  At that time, the Veteran's diagnosis of hypertension was confirmed and the examiner opined that it was less likely as not that the Veteran's hypertension was related to his active service and rather, was likely related to his history of tobacco use.  Since that time, the Veteran was granted service connection for coronary artery disease in a June 2013 rating decision.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

While there is no indication from the record that the Veteran's service-connected coronary artery disease caused his hypertension, the Board cannot make a determination as to whether the Veteran's hypertension was chronically worsened by his service-connected coronary artery disease without further medical evaluation.

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's hypertension, to include whether it was chronically worsened by his service-connected coronary artery disease.  Additionally, current treatment records should be obtained before a decision is made.  

Finally, the Board notes that further development is needed to comply with the duty to notify requirements.   38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1. Provide the Veteran and his representative with notice of how to substantiate a claim for secondary service connection, and secondary service connection based on aggravation.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. §§ 3.310(a), 3.159 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

2. Obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, to allow them the opportunity to obtain and submit those records for VA review.

3. Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of hypertension.  The examiner must review the claims file and must note that review in the report.  Any indicated studies and tests should be accomplished and the findings then reported.  Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to the Veteran's hypertension as to whether it is at least as likely as not (50 percent or better probability) that it was caused by the Veteran's service-connected coronary artery disease.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that hypertension was aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected coronary artery disease.  The supporting rationale for all opinions expressed should be provided.

4. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


